ON APPLICATION FOR REHEARING.
Counsel for appellant in his application for rehearing directs our attention to the fact that a typographical error appears in the second paragraph of our opinion in this case, reading: “It seems to us that the defense, instead of being a plea of payment, should have been a plea of want of consideration, because it is manifest that, *161after executing the notes, defendant made no payment to the holder thereof, and we are convinced that he received no consideration therefor.”
The language is now corrected so as to read:
“It seems to us that the defense, instead of being a plea of payment, should have been a plea of want- of consideration, because it is manifest that, after executing the notes, plaintiff made no payment therefor to the maker thereof, and we are convinced that he received no consideration therefor.”
The verbiage in our opinion is corrected, and the application for rehearing is denied.